United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF TRANSPORTATION,
)
MOTOR CARRIER SAFETY
)
ADMINISTRATION, Washington, DC, Employer )
__________________________________________ )
G.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-310
Issued: June 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 21, 2011 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) merit decision dated August 9, 2011. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 20 percent binaural hearing loss causally
related to his federal employment, for which he received a schedule award.
FACTUAL HISTORY
Appellant, a 62-year-old motor vehicle inspector, filed an occupational disease claim
(Form CA-2) on January 21, 2011, alleging that he sustained a bilateral hearing loss caused by
factors of his federal employment. Since he began working in April 2002, appellant was
1

5 U.S.C. § 8101 et seq.

exposed to loud noises from the engines and air brake systems of large commercial motor
vehicles, including 18-wheel trucks, for an average of five hours per day. He was not given
hearing protection. Appellant submitted results of audiograms dated March 27 and May 27,
2009, which showed varying degrees of bilateral hearing loss.
On April 4, 2011 OWCP referred appellant, together with a statement of accepted facts,
to Dr. Gregory S. Rowin, an otolaryngologist, for a second opinion. In an April 28, 2011 report,
Dr. Rowin stated that appellant’s workplace noise exposure was of sufficient intensity and
duration to have caused the hearing loss in question. He diagnosed mild to severe, bilateral
noise-induced sensorineural hearing loss and opined that this condition was due to noise
exposure at appellant’s federal employment. Dr. Rowin recommended ear protection and
hearing aids. An audiogram performed on Dr. Rowin’s behalf on April 28, 2011 reflected testing
at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second and revealed the
following decibel losses: 35, 30, 40 and 60 for the right ear and 25, 25, 35 and 50 for the left ear
respectively. Based on these results and in accordance with American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009), he
determined that appellant had a 15 percent binaural hearing loss. Dr. Rowin found that appellant
had an additional five percent bilateral hearing loss due to employment-related tinnitus on the
grounds that his daily living activities were affected by this condition.
In a June 8, 2011 report, an OWCP medical adviser reviewed Dr. Rowin’s report and
audiometric test results. He concurred with Dr. Rowin’s findings that appellant had a 15 percent
bilateral sensorineural hearing loss and a 5 percent bilateral hearing loss due to tinnitus. The
medical adviser determined that the date of maximum medical improvement was April 28, 2011,
the date of Dr. Rowin’s examination. He authorized hearing aids.
In a June 9, 2011 decision, OWCP accepted appellant’s claim for binaural hearing loss.
On June 16, 2011 appellant filed a Form CA-7 claim for a schedule award based on an
alleged binaural hearing loss.
By decision dated August 9, 2011, OWCP granted appellant a schedule award for a 20
percent binaural hearing loss. This award covered the period from April 28, 2011 to February 2,
2012, for a total of 40 weeks of compensation.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

2

all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged.6 Then, the fence of 25 decibels is deducted.
The remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural
hearing loss.7 The binaural loss is determined by calculating the loss in each ear using the
formula for monaural loss; the lesser loss is multiplied by five, then added to the greater loss and
the total is divided by six to arrive at the amount of the binaural hearing loss.8 The Board has
concurred in OWCP’s adoption of this standard for evaluating hearing loss.9
ANALYSIS
OWCP accepted that appellant sustained a bilateral hearing loss due to noise. It
developed the claim by referring him to Dr. Rowin. On April 28, 2011 Dr. Rowin examined
appellant and an audiogram was obtained on the physician’s behalf. He found, using OWCP’s
standard procedures, that appellant’s noise exposure in his federal employment was sufficient to
cause binaural hearing loss. The April 28, 2011 audiogram tested decibel losses at 500, 1,000,
2,000 and 3,000 cycles per second and recorded decibel losses of 25, 25, 35 and 50 respectively
in the left ear. The total decibel loss in the left ear is 135. When divided by 4, the result is an
average hearing loss of 33.75 decibels. The average of 33.75 decibels, reduced by 25 decibels
(the first 25 decibels were discounted as discussed above), equals 8 decibels, which when
multiplied by the established factor of 1.5 computes a 13.125 percent hearing loss in the left ear.
The audiogram tested decibel losses for the right ear at 500, 1,000, 2,000 and 3,000 cycles per
second and recorded decibel losses of 35, 30, 40 and 60 respectively. The total decibel loss in
the right ear is 165. When divided by 4, the result is an average hearing loss of 41.25 decibels.
The average hearing loss of 41.25 is reduced by the fence of 25 decibels to 16.25, which when
multiplied by the established factor of 1.5 computes a 24.375 percent hearing loss in the right
ear. Therefore, under this calculation appellant had a 15 percent binaural hearing loss. In
addition, Dr. Rowin found that appellant had a five percent binaural hearing loss due to tinnitus.
OWCP’s medical adviser concurred in this finding, which OWCP relied on in granting appellant
a 20 percent binaural schedule award. As there was no other medical evidence showing that
appellant had a greater hearing loss causally related to employment factors, the Board affirms
OWCP’s August 9, 2011 schedule award.

4

Id.

5

Federal (FECA) Procedure Manual, Part 3 -- Schedule Awards, Special Determinations, Chapter 2.700.4.b
(January 2010)
6

Id.

7

Id.

8

Id.

9

See Donald Stockstad, 53 ECAB 301 (2002), petition for recon., granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

3

Although appellant submitted results from audiometric testing performed on March 27
and May 27, 2009, these audiograms are insufficient to satisfy his burden of proof as they do not
comply with the requirements set forth by OWCP. These tests lack speech testing and bone
conduction scores and were not prepared or certified as accurate by a physician as defined by
FECA. None of the audiograms were accompanied by a physician’s opinion addressing how his
employment-related noise exposure caused or aggravated any hearing loss. OWCP is not
required to rely on this evidence in determining the degree of appellant’s hearing loss because it
does not constitute competent medical evidence and, therefore, is insufficient to satisfy his
burden of proof.10 Dr. Rowin provided a thorough examination and a reasoned opinion
explaining how the findings on examination and testing were due to the noise in appellant’s
employment. The Board finds that Dr. Rowin’s report represents the weight of the evidence.
CONCLUSION
The Board finds that appellant has no greater than a 20 percent binaural hearing loss
causally related to his federal employment, for which OWCP granted him a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 9, 2011 is affirmed.
Issued: June 21, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Joshua A. Holmes, 42 ECAB 231, 236 (1990).

4

